EXHIBIT 1
From:                              Johnson, Karla L.
Sent:                              Friday, September 27, 2019 3:40 PM
To:                                Litrownik, Michael; Dempsey, Rachel
Cc:                                deVyver, K. Issac; Wells, Jamie D.; Sagafi, Jahan C.; Miazad, Ossai
Subject:                           RE: Pena v. Wells Fargo - CMC


Hi Mike,

Your redlines to the draft stipulation make it no longer a stipulation. We think that proposing three alternative options
to the Judge is not a stipulation – we are essentially asking the Judge to resolve a dispute between the parties. Further,
we do not agree to your demand that we agree to start discovery on November 4, so that is not an option for us to agree
to and present to the Judge. The current dispute is more appropriately a motion, which we plan to file.

Further, we find it less than appropriate that you failed to answer our additional attempts to meet and confer last night
and this morning, only to file the Amended Complaint instead. It does not change our position that we cannot agree to
early discovery today, as our client has not even seen the Amended Complaint, nor have we investigated the factual
basis for your new claim. We find it inappropriate that you have taken our basic request to continue the CMC and
attempted to leverage some advantage. We do not see further meet and confer as being constructive, and we will move
forward with filing the motion.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693


From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Friday, September 27, 2019 12:48 PM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Hi Karla,

First, we do not find your demand that we either agree to a new date without qualification or you will file an
administrative motion at 1 pm ET to be reasonable. You only sent us a draft stipulation yesterday afternoon, and, as
discussed below, we have resolved the issues through negotiation.

Second, we just filed our first amended complaint. I am attaching it here as well. The amended complaint adds a new
claim that arises from the same course of conduct as the Section 1981 and ECOA claims. You have therefore now seen our
amended complaint. To your question, we can confirm that we currently have no intention of amending again to add new
parties or lines of business, though we of course will not waive our right to do so in accordance with Rule 15 or any orders
or invitation from the Court.

Finally, and most importantly, we are in agreement over continuing the CMC and permitting Judge Chesney to select the
appropriate date, mooting any need for an administrative motion. The redlined stipulation I sent yesterday afternoon
jointly seeks a continuation and sets out each party’s proposal on the new date before inviting Judge Chesney to select the

                                                              1
new date. Unless you want to further redline the stipulation, you have our approval to file it. There is no dispute to be
raised by administrative motion.

Best,

Mike




From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Friday, September 27, 2019 11:16 AM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Mike,

I am following up on my email below. We have considered your proposal, and we cannot make any agreement as to the
scope or timing of discovery at this point, nor do we think it is appropriate for you to only agree to move the conference
with these additional requirements attached. In our view, Judge Chesney invited the parties to move the conference,
and we think it is appropriate in order to avoid the additional work and expense before each side has had the
opportunity to assess their positions.

We have not seen your Amended Complaint and do not know whether you may be amending again. We simply cannot
come to any agreement as to discovery at this point. Our view about when discovery should commence may change
depending on whether additional plaintiffs, claims or lines of business are implicated, and we would need to have
discussions with our client about that. Since we have deadlines today under the current schedule, we do not feel that
we can wait any longer. Unless we can quickly agree to Stipulate to a new date without additional qualifications, we will
be filing an administrative motion to continue the Initial CMC by 1 PM ET today.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Johnson, Karla L.
Sent: Thursday, September 26, 2019 6:22 PM
To: 'Litrownik, Michael' <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Mike,

While we are considering this, can you confirm that Plaintiff will not be amending the complaint again until a ruling on
Wells Fargo’s anticipated motion to dismiss/strike? We have some concern about starting discovery without knowing
what the operative pleading will ultimately look like. For instance, if Plaintiff intends to add more parties or lines of
business as happened with Perez, that is a very different situation in terms of discovery.

Thanks,
                                                              2
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Thursday, September 26, 2019 5:47 PM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Karla,

Thanks for sending. Please find attached a redline that incorporates the proposal I just made to you by phone – that we
would agree to the Dec 13 initial CMC date so long as Wells Fargo agrees to begin meeting and conferring under Rule 26(f)
by Nov 4, which would permit us to begin serving discovery.

Mike

From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Thursday, September 26, 2019 3:42 PM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Mike,

We don’t think moving the CMC to November 15 makes sense in terms of the schedule. We propose the attached
revised Stipulation, which sets forth that the Parties agree to move the CMC, but leaves the choice of date up to Judge
Chesney. Let us know if this is agreeable.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Thursday, September 26, 2019 1:43 PM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Karla,

We’re willing to stipulate to move the CMC if we can set it for Nov 15. We think case management purposes would be well-
served by the parties appearing expeditiously before Judge Chesney.


                                                            3
Please confirm whether the Nov 15 date works and we’ll edit the stip and send it back.

Mike

From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Thursday, September 26, 2019 1:06 PM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Mike,

We are available on the 15th, but we don’t think it makes sense to still set the CMC that early. Plaintiff’s opposition to
any motion won’t even be due until November 15th, and the Joint Statement due to the Court the week prior sets forth
the parties’ positions. That seems to be too early to us to go to court while we are still working through the briefing
arguments.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Thursday, September 26, 2019 12:48 PM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Hi Karla,

We’ll take a look at the stip, but we would prefer to set the initial CMC in early or mid-November so we can start discovery.
We’re available Nov 8 and Nov 15. Do those dates work for you?

You’ll have our operative complaint by tomorrow, which addresses your concern below that it wouldn’t make sense to start
discussing discovery issues and scheduling until you have an understanding of the operative complaint. And, of course,
Judge Chesney is already very familiar from our Perez case with the issues and claims here.

Mike

From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Thursday, September 26, 2019 12:40 PM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Mike,



                                                              4
Please find attached a draft Joint Stipulation. As we discussed on the call, we think it makes sense to set the CMC at the
same time as the motion hearing, and the earliest we could set that would be December 13th. Setting it earlier in
November would still be very early in the briefing schedule. Please let us know if you approve.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Thursday, September 26, 2019 12:20 PM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Thanks, Karla. You too.

From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Thursday, September 26, 2019 11:00 AM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: RE: Pena v. Wells Fargo ‐ CMC

Hi Mike,

I hope you had good luck traveling home. We will have a draft stip over to you shortly on this.

Thanks,
Karla

Karla L. Johnson
McGuireWoods LLP
T: +1 412 667 7927 | M: +1 724 986 3693

From: Litrownik, Michael <mlitrownik@outtengolden.com>
Sent: Thursday, September 26, 2019 11:06 AM
To: Johnson, Karla L. <KJohnson@mcguirewoods.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <om@outtengolden.com>
Subject: Re: Pena v. Wells Fargo ‐ CMC

Hi Karla - nice to see you yesterday. Are you sending along a stip on this? I know we discussed resetting the
initial CMC to a Fri in November. Thanks.

Mike



                                                             5
Michael N. Litrownik | Associate
Pronouns: he/him/his
685 Third Ave 25th Floor | New York, NY 10017
T 212-245-1000 | F 646-509-2091
mlitrownik@outtengolden.com | Bio




This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
Please consider the environment before printing this e-mail.

From: Litrownik, Michael
Sent: Monday, September 23, 2019 1:25:46 PM
To: Johnson, Karla L.; Dempsey, Rachel
Cc: deVyver, K. Issac; Wells, Jamie D.; Sagafi, Jahan C.; Miazad, Ossai
Subject: RE: Pena v. Wells Fargo ‐ CMC

Karla,

This approach works. Do you have a new date in mind for the initial CMC? Thanks for drafting the stip.

Mike


From: Johnson, Karla L. <KJohnson@mcguirewoods.com>
Sent: Monday, September 23, 2019 12:57 PM
To: Litrownik, Michael <mlitrownik@outtengolden.com>; Dempsey, Rachel <rdempsey@outtengolden.com>
Cc: deVyver, K. Issac <KdeVyver@mcguirewoods.com>; Wells, Jamie D. <JWells@mcguirewoods.com>; Sagafi, Jahan C.
<jsagafi@outtengolden.com>; Miazad, Ossai <OM@outtengolden.com>
Subject: Pena v. Wells Fargo ‐ CMC

Mike,

As Judge Chesney noted in her Order approving the Joint Stipulation permitting the amendment and setting the briefing
schedule, if Wells Fargo intends to respond with something other than an Answer, the parties may wish to seek a
continuance of the Initial Case Management Conference.

As we have discussed, Wells Fargo plans to respond with something other than an Answer, and we think it would be
best to seek a continuance of the Initial CMC. It doesn’t make sense to start discussing discovery issues and scheduling
when we don’t yet have an understanding of the operative complaint. We can put together a proposed Stipulation for
your approval if you are in agreement.

Please let us know – we can discuss more this afternoon if you would like.

Thanks,
Karla

                                                              6
Karla L. Johnson
Partner
McGuireWoods LLP
Tower Two‐Sixty
260 Forbes Avenue
Suite 1800
Pittsburgh, PA 15222‐3142
T: +1 412 667 7927
M: +1 724 986 3693
F: +1 412 667 7992
kjohnson@mcguirewoods.com
Bio | VCard | www.mcguirewoods.com




This e‐mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e‐mail and delete immediately without reading or forwarding to others.




                                                                 7
 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice)
 6 Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
13
14
15
                                 UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
18
   EDUARDO PEÑA, individually and on behalf     CASE NO: 3:19-cv-04065-JCS
19 of all others similarly situated,
                                                JOINT STIPULATION TO CONTINUE
20                 Plaintiff,                   CASE MANAGEMENT CONFERENCE

21 vs.                                          Date: October 18, 2019
                                                Time: 10:30 A.M.
22                                              Place: 450 Golden Gate Avenue
     WELLS FARGO BANK, N.A.,
23                                              Complaint Filed: July 16, 2019
                   Defendant.
24                                              Amended Complaint due to be filed:
25                                              September 27, 2019

26
27
28

                  JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
 1          Pursuant to Civil Local Rule 6-2, Defendant Wells Fargo Bank, N.A. (“Defendant”)

 2 through counsel, with the agreement of counsel for Plaintiff Eduardo Peñna (“Plaintiff”), hereby
 3 stipulate as follows:
 4                                             RECITALS

 5          WHEREAS, on July 16, 2019, Plaintiff filed the Complaint in this action against

 6 Defendant in the Northern District of California, San Francisco Division;
 7          WHEREAS, Defendant was served on or about July 24, 2019;

 8          WHEREAS, pursuant to Fed. R. Civ. P. 12, Defendant’s original responsive pleading was

 9 due 21 days thereafter, or on or about August 14, 2019;
10          WHEREAS, on August 5, 2019 the Parties filed a joint stipulation to extend Defendant’s

11 time to respond to the complaint until September 13, 2019 (D.E. 11), which was approved by the
12 Court (D.E. 15).
13          WHEREAS, on September 12, 2019 the Parties agreed to suspend any requirement to

14 plead or otherwise respond to the Complaint on September 13, 2019 and agreed that Plaintiff will
15 file an Amended Complaint on or before September 27, 2019, with Defendant’s response due 30
16 days after the filing of the Amended Complaint, any opposition due 21 days thereafter, and any
17 Reply due 14 days after the filing of the opposition (D.E. 25);
18          WHEREAS, on September 13, 2019 this Court entered an Order approving the foregoing

19 stipulation regarding the filing of an Amended Complaint and briefing schedule. (D.E. 26);
20          WHEREAS, the order further provided in the Order that if “defendant intends to respond

21 to the Amended Complaint with something other than an answer, the parties may wish to seek a
22 continuance of the Initial Case Management Conference.” (D.E. 26);
23          WHEREAS, the Initial Case Management Conference is currently set for October 18,

24 2019, with the Joint Case Management Statement and related materials due on October 11, 2019,
25 and the parties’ ADR Certification due on September 27, 2019. (D.E. 4, 22);
26          WHEREAS, because Defendant expects to move to dismiss and/or to strike the class

27 allegations in response to Plaintiff’s forthcoming Amended Complaint and briefing will not be
28
                                                     4
                 JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
 1 completed until December 2, 2019, the Parties agree to continue the Initial Case Management
 2 Conference;
 3          WHEREAS, good cause exists to adjust this date in order to give the Parties time to assess

 4 the new claims in the Amended Complaint and proceed accordingly;
 5          WHEREAS, however, the Parties disagree as to the appropriate date to reset the Initial

 6 Case Management Conference;
 7          WHEREAS, Defendant proposes to reset the Initial Case Management Conference to

 8 December 13, 2019, to submit their Case Management Statement on December 6, 2019, and to
 9 adjust the remaining deadlines set forth in D.E. 4 accordingly;
10          WHEREAS, Defendant believes that the Initial Case Management Conference will be

11 most useful to the Court and the Parties once briefing is complete, the Parties’ positions are
12 understood, and the Initial Case Management Conference can be combined with the hearing on
13 any Motion(s) in response to the Amended Complaint;
14          WHEREAS, Plaintiff proposes to reset the Initial Case Management Conference to

15 November 15, 2019, because Plaintiffthe Parties’ positions on the issues in this case will be well
16 understood by that date, Plaintiff wishes to commence written discovery soon after filing his First
17 Amended Complaint, and thinks thattherefore the Partiescase management purposes will be well-
18 served by the Partiesto appearing expeditiously before the Court and to commence discovery;
19          WHEREAS, Plaintiff, in the alternative, would agree to reset the Initial Case Management

20 Conference to December 13, 2019 so long as Defendant agrees to begin meeting and conferring
21 under Rule 26(f) by November 4, 2019, which would permit Plaintiff to begin serving discovery
22 under Rule 26(d)(2);
23          WHEREAS, Plaintiff made this proposal in the alternative to Wells Fargo on September

24 26, 2019;
25          WHEREAS, the Parties agree to submit to the Judge the decision of which date the Initial

26 Case Management Conference should be set, either November 15, 2019 or December 13, 2019.
27
28
                                                    4
                 JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
 1                                          STIPULATION

 2         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 3 Plaintiff and Defendant through their respective undersigned counsel that:
 4         1.      The Initial Case Management Conference will be continued to either November 15,

 5 2019 or December 13, 2019, whichever date is selected by the Judge.
 6         2.      The remaining deadlines set forth in D.E. 4 will be adjusted accordingly.

 7 IT IS SO STIPULATED.
 8
 9 DATED: September 26, 2019                 MCGUIREWOODS LLP

10
11                                           By:            /s/ Jamie D. Wells
                                                            Jamie D. Wells
12
13                                                  Attorneys for Defendant
                                                    WELLS FARGO BANK, N.A.
14
15 DATED: September 26, 2019                     OUTTEN & GOLDEN LLP
16
17
                                                 By:       /s/ Jahan C. Sagafi
18                                                         Jahan C. Sagafi

19                                               Attorneys for Plaintiff
                                                 EDUARDO PEÑA
20
21 IT IS SO ORDERED.
22
     DATED: September__, 2019
23
24
25                                                 Honorable Maxine M. Chesney
26                                                 United States Senior District Judge

27
28
                                                       4
                JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
1                                           ATTESTATION

2          In compliance with Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that I

3 have obtained the concurrence in the filing of this document from all signatories.
4 September 27, 2019              /s/ Jamie D. Wells
                                  Jamie D. Wells
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       4
                JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
